                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                 NORTHEASTERN DIVISION
                        CIVIL ACTION NUMBER 2:19-CV-00103- JRG-CRW


                                                                           PLAINTIFFS’ FIRST
   JEREMIAH WALDROP and PHILLIP SELF, as individuals,                     AMENDED COMPLAINT

                                                        Plaintiffs,      JURY TRIAL REQUESTED

                              - against -                              CIVIL RIGHTS ACTION
                                                                       TITLE 42 U.S.C. § 1983
   CITY OF JOHNSON CITY, TENNESSEE,
                                                                    DECLARATORY RELIEF,
                                                         Defendant. INJUNCTIVE RELIEF, AND
                                                                    DAMAGES


         COME NOW Plaintiffs, JEREMIAH WALDROP and PHILLIP SELF, as individuals

  (hereinafter “Plaintiffs”), by and through their counsel, and as their cause of action against

  Defendant herein, aver as follows:

                                            INTRODUCTION

         1.      Plaintiffs bring this action seeking declaratory relief, injunctive relief, and

  damages to redress deprivations by the CITY OF JOHNSON CITY, TENNESSEE

  (“City/Defendant”).

         2.      On September 15, 2018, the City’s officers, agents, and employees threatened to

  arrest Plaintiffs pursuant to the City’s “Special Event Policy, Procedure and Application” (the

  “Policy”), and the practices and customs approved by the City for interpreting, enforcing, and

  applying the City’s Policy. Plaintiffs challenge the manner in which the Policy was interpreted,

  enforced, and applied against them pursuant to the training, policies, and practices used by the

  CITY OF JOHNSON CITY, TENNESSEE. The CITY OF JOHNSON CITY, TENNESSEE,


                            Plaintiffs’ First Amended Complaint – Page 1


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 1 of 43 PageID #: 931
  trains its officers, agents, and employees to interpret, enforce, and apply the Policy and further

  provided instruction to its officers regarding removing individuals from the September 15, 2018,

  Special Event that was non-exclusive, that was not ticketed, that was free and open to the public,

  and was conducted on public property. Plaintiffs challenge the City’s policy, practice, or custom

  for training its officers, agents, and employees to interpret, enforce, and apply the Policy, and

  alleges that the training and/or instruction is either erroneous or lacking in proper instruction to

  avoid violations of Plaintiffs’ constitutional rights.

          3.      This action challenges the CITY OF JOHNSON CITY, TENNESSEE’s Policy

  and the practice and/or custom for training (or lack of training for) its officers, agents, and

  employees to interpret, enforce, and apply (as-applied challenge) the Policy, and the practices

  and customs approved by the City for interpreting, enforcing, and applying the City’s Policy on

  September 15, 2018.

          4.      This action challenges the interpretation and enforcement (as-applied challenge)

  of the City’s Policy against Plaintiffs on September 15, 2018, and seeks injunctive relief to

  prevent future enforcement of the Policy and the practices and customs approved by the City for

  interpreting, enforcing, and applying the City’s Policy on September 15, 2018.

                                                PARTIES

          5.      Plaintiff, JEREMIAH WALDROP, is an adult and brings this action in his

  personal capacity.

          6.      Plaintiff, PHILLIP SELF, is an adult and brings this action in his personal

  capacity.




                             Plaintiffs’ First Amended Complaint – Page 2


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 2 of 43 PageID #: 932
          7.      Defendant, CITY OF JOHNSON CITY, TENNESSEE, is a body politic and

  corporate located within the State of Tennessee and has the ability to sue and be sued. The City

  has the right, power, privilege, and authority to adopt and enforce the Policy. The City has the

  right, power, privilege, and authority to train (or fail to properly train) its officers, agents, and

  employees to interpret, enforce, and apply the Policy and other regulations and to do and perform

  all of the acts pertaining to its local affairs. At all material times, the City acted toward Plaintiffs

  under color of the statutes, ordinances, customs, and usage of the City. At all material times, the

  City was the employer of the City’s police officers, including but not limited to Lieutenant

  Peters, Sergeant Hodges, Thomas Dillard, Sergeant Sparks, Sergeant Shepard, and other

  unknown officers acting to interpret, enforce, and apply the Policy against Plaintiffs, and is

  responsible for the training (or lack thereof), related to the policies, practices, and customs of the

  City’s Police Department. The City knew of the unlawful enforcement of the City’s Policy

  alleged herein, and had the power and authority to remedy the unlawful interpretation,

  enforcement, and application, but failed to do so. The City, by both its acts and failure to act, has

  ratified the unlawful interpretation, enforcement, and application of the Policy. The City’s on-

  going vigorous defense of the unlawful interpretation, enforcement, and application, on

  September 15, 2018, reveals the City intends to continue the same unlawful interpretation,

  enforcement, and application into the future absent this Court’s intervention.

                                    JURISDICTION AND VENUE

          8.      Plaintiffs bring this action seeking injunctive relief and nominal and/or

  compensatory and/or special and/or exemplary damages to redress deprivations by the City,




                             Plaintiffs’ First Amended Complaint – Page 3


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 3 of 43 PageID #: 933
  acting under color of state law, of certain rights secured to Plaintiffs and others as alleged herein

  under the United States Constitution as brought pursuant to 42 U.S.C. § 1983.

          9.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4),

  which provide for original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C. §

  1983.

          10.     Jurisdiction is also conferred on this Court by 28 U.S.C. § 1331 because the cause

  of action arises under the Constitution and laws of the United States.

          11.     This Court has supplemental subject-matter jurisdiction over state law claims

  pursuant to 28 U.S.C. § 1367(a) in that the state law claims form part of the same case or

  controversy as the federal claims.

          12.     This Court is authorized to grant Declaratory Judgment under the Declaratory

  Judgment Act, 28 U.S.C. §§ 2201 and 2202, implemented through Rule 57 of the Federal Rules

  of Civil Procedure, and under Tennessee’s Religious Freedom Restoration Act of 2009, Title 4,

  Chapter 21, Part 11, C.A. § 4-21-1101, and to issue the Preliminary and Permanent Injunctive

  relief requested by Plaintiffs under Rule 65 of the Federal Rules of Civil Procedure.

          13.     This Court is authorized to grant Plaintiffs’ prayer for relief and to award

  Plaintiffs’ costs in this action for violations of Plaintiffs’ constitutional and civil rights, including

  a reasonable attorneys’ fee, pursuant to 42 U.S.C. § 1983; 42 U.S.C. § 1988; Tennessee’s

  Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101; Rule

  54 of the Federal Rules of Civil Procedure; and 28 U.S.C. § 1920.




                             Plaintiffs’ First Amended Complaint – Page 4


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 4 of 43 PageID #: 934
          14.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the City

  resides and/or does business in the Eastern District of Tennessee and may be found and served in

  the Eastern District of Tennessee.

          15.       Venue is proper in the Eastern District of Tennessee as all of the events giving

  rise to the claims herein occurred in this District.

                                                   FACTS

          16.       Plaintiffs are individuals acting to spread awareness of their views regarding

  religious, political, and social topics.

          17.       Among Plaintiffs’ purposes is the belief in a mandate to exercise their rights to

  freedom of speech and the free exercise of religion, and to further their religious, political, and

  social beliefs.

          18.       Plaintiffs bring this action to vindicate and protect their rights to Freedom of

  Speech, Freedom of Assembly, the Free Exercise of Religion, Due Process, the Equal Protection

  of the Laws, and their rights under Tennessee’s Religious Freedom Restoration Act of 2009,

  Title 4, Chapter 21, Part 11, C.A. § 4-21-1101, in the City by ensuring that the City is restrained

  from acting prospectively in violation of those rights.

          19.       The public parks, public streets, public sidewalks, and public rights-of-way within

  the jurisdiction of the City (“Public Spaces”) are traditional public fora.

          20.       Plaintiffs, citizens, and members of the public utilize the Public Spaces for

  various activities, including communication and the exchange of ideas.




                               Plaintiffs’ First Amended Complaint – Page 5


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 5 of 43 PageID #: 935
                                     Plaintiffs’ Planned Activities

           21.    Plaintiffs have shared their religious, political, and social speech with people in

  the City.

           22.    Plaintiffs’ message is one of hope and salvation that Christianity offers.

           23.    Plaintiffs have not harassed, encouraged violence, or expressed themselves in any

  way other than in a peaceful manner.

           24.    Plaintiffs desire to continue their peaceful activities without being incarcerated or

  cited.

           25.    Plaintiffs share their faith in various ways.

           26.    Plaintiffs distribute free literature and carry portable signs.

           27.    Plaintiffs record public events for commentary and distribution.

           28.    Plaintiffs engage others in respectful, one-on-one discussions about Jesus Christ

  and the Christian faith.

           29.    Plaintiffs have a religious mandate to go to Public Spaces in the City.

           30.    On upcoming days – including but not limited to days in August 2020 through

  December 2023 – Plaintiffs have concrete plans to engage in their constitutionally-protected

  activities by peacefully expressing religious, political, and social speech within the City’s Public

  Spaces.

           31.    As a direct and proximate result of the City’s prior enforcement of the Policy,

  Plaintiffs are unsure of their ability to exercise their constitutionally-protected activities, and fear

  arrest and incarceration.




                              Plaintiffs’ First Amended Complaint – Page 6


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 6 of 43 PageID #: 936
                                      The City Adopts the Policy

         32.      The City adopted the Policy titled “Special Event Policy, Procedure and

  Application.”

         33.      The Policy states in part: “A Special Event Permit is approved and issued for

  street closure requests and road block requests in relation to an organized special event.”

         34.      The Policy defines a “Special Event” as: “Any organized street festival,

  commercial block party, road race, parade, or fundraiser road block that is open to the public,

  whether a ticketed event or a non-ticketed event, held wholly or partially on City owned or

  maintained property.”

         35.      The Policy states in part: “It is the goal of the Special Event Review Committee to

  assist event organizers in planning safe and successful events that create a minimal impact on the

  communities surrounding the events. . . . The Committee will review all upcoming events held in

  the City of Johnson City.”

         36.      The Policy states in part:

                  Reservations for events held in Founders Park, the Amphitheater at
                  Founders Park, the Pavilion at Founders Park and King Commons must be
                  made by submitting a fully completed Founders Park Reservation Request.
                  . . . Additional instructions will be provided by the [Johnson City
                  Development] authority’s coordinator based on the nature of the event. . . .

                  Organizers requesting a street closure associated with an event held in a
                  City park or in Founders Park, etc., must submit a separate Special Event
                  Permit application no less than ninety (90) days prior to the date of the
                  event.




                             Plaintiffs’ First Amended Complaint – Page 7


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 7 of 43 PageID #: 937
           The City’s Pattern and Practice of Violating Plaintiffs’ Constitutional Rights

           37.   On September 7, 2014, Plaintiff WALDROP and others were peacefully sharing

  their religious message outside Rotary Park on a public sidewalk within the City during a Pride

  event.

           38.   At approximately 2:35 p.m., four police officers arrived on scene.

           39.   The City’s officer, Sgt. Van Mominee, stated that the activity was illegal because

  it was creating a disturbance.

           40.   While Sgt. Mominee was speaking with Plaintiff WALDROP, an associate began

  to speak.

           41.   Sgt. Mominee stated that no person was allowed to speak in the direction of the

  event within Rotary Park because it would automatically be considered a disturbance. After

  being asked to clarify the legal definition of “disturbance,” Sgt. Mominee replied that if any

  person speaking caused anyone at the event to turn and look in the direction of the speaker,

  “You’ve created a disturbance.”

           42.   Sgt. Mominee further warned that Plaintiff WALDROP and his associates would

  be issued a citation if they continued to speak.

           43.   Sgt. Mominee then left and later returned with the director of the event. The

  director of the event had decided that Plaintiff WALDROP and his associates would be allowed

  to speak in their direction if they used only their casual voices. Plaintiff WALDROP asked Sgt.

  Mominee to clarify their right to speak. Sgt. Mominee refused to clarify and walked away.

           44.   After about 10 minutes, Plaintiff WALDROP and his associates left.




                            Plaintiffs’ First Amended Complaint – Page 8


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 8 of 43 PageID #: 938
         45.     In an attempt to amicably resolve this issue, on October 15, 2014, Plaintiff

  WALDROP sent an email to Chief of Police Sirois, notifying him of the situation and asking if

  Plaintiff WALDROP’s rights would be upheld in the future.

         46.     Chief Sirois replied that he would look into the issue, but never replied with any

  conclusion of the matter.

         47.     On August 27, 2015, counsel for Plaintiff WALDROP sent a letter to the City,

  notifying the City of Plaintiff WALDROP’s intention to peacefully share his religious message

  at the upcoming Pride event at Rotary Park, and requesting a conference call to discuss the issues

  in light of the constitutional violations of September 7, 2014.

         48.     On September 3, 2015, outside counsel for the City responded, rejecting the

  request for a conference call, and directing counsel for Plaintiff WALDROP to inform Plaintiff

  WALDROP of cases relating to time, place, and manner restrictions on speech, and

  governments’ interest in maintaining the peace.

         49.     During the June 23, 2020, deposition of Chief Sirois, he reviewed the video

  evidence of the City’s officers’ interactions with Plaintiff WALDROP and his associates outside

  Rotary Park on September 7, 2014. During the deposition, he testified that he approved of the

  manner in which the City’s officers interpreted, enforced and applied the City’s policies,

  practices and procedures. During the deposition, he testified he did not believe the City’s officers

  required any additional instruction and/or training because he believed they acted correctly.




                              Plaintiffs’ First Amended Complaint – Page 9


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 9 of 43 PageID #: 939
                               The September 15, 2018, Special Event

          50.     In 2018, TRIPRIDE submitted an application requesting a street closure to

   conduct a parade on public streets in the City on September 15, 2018 (“Parade”).

          51.     The City granted TRIPRIDE’s application for the parade.

          52.     In 2018, TRIPRIDE submitted an application requesting to use Founder’s Park for

   a Festival on September 15, 2018 (“Festival”).

          53.     The City granted TRIPRIDE’s application for the Festival.

          54.     On September 15, 2018, the Festival was held in the City.

          55.     On September 15, 2018, the Festival was free to the public.

          56.     On September 15, 2018, the Festival was open to the public.

          57.     On September 15, 2018, the Festival was not ticketed.

          58.     On September 15, 2018, the Festival was located on public streets and sidewalks

   and in a public park.

          59.     On September 15, 2018, the Festival was located on public streets and sidewalks

   and in a public park open to pedestrians.

          60.     During the June 25, 2020, deposition of the City’s “Administrative Coordinator”

   for Special Events (in 2018), Ms. Sheri Keenan, she testified the Festival permit issued to

   TRIPRIDE was “non-exclusive.”

          61.     During Ms. Keenan’s deposition on June 25, 2020, she testified that a “non-

   exclusive” permit was issued when all the public was invited to attend.

          62.     During Ms. Keenan’s deposition on June 25, 2020, she testified that a “non-

   exclusive” permit was issued when tickets were not required.



                            Plaintiffs’ First Amended Complaint – Page 10


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 10 of 43 PageID #: 940
         The City allows TRIPRIDE to control access into the Special Event for security

          63.     During the 30(b)(6) deposition of TRIPRIDE’s representative on July 14, 2020,

   the witness testified that during meetings with the City’s Attorney, Mr. Epps, the City’s Attorney

   stated the First Amendment prevented TRIPRIDE from excluding anyone from the Festival

   based upon the message being contrary to TRIPRIDE’s message.

          7       Q.      When you were in any of the meetings with the
          8       City -- you recall we discussed on July 1st that
          9       there were meetings with the City attorney being
          10      present as well?
          11      A.      Yes.
          12      Q.      Do you remember, did they bring up any
          13      particular memoranda of law? Or did they mention
          14      any cases like, We believe that we have the legal
          15      authority to do what we’re doing as far as
          16      controlling access because some case tells us this
          17      or we received a memorandum on this?
          18      A.      I don’t remember any discussion about legal
          19      memorandums as far as access.
          20      Is that what you’re talking about, as far as
          21      access to the event?
          22      Q.      About TriPride controlling access to the
          23      festival.
          24      A.      No.     He did make a point that this -- you
          25      know, that -- like we already discussed on July 1st,
          1       that TriPride had the right to ask people to leave
          2       if they were being disruptive, threatening to our
          3       attendees or our people participating -- people
          4       putting on the event themself.
          5       But beyond that, that, you know, everybody
          6       had the right to be there.
          7       Q.      All right.      Do you remember when you said
          8       "he," do you mean the City attorney --
          9       A.      The City attorney, yes.
          10      Q.      Okay. Do you remember his name? Is it
          11      Mr. Epps?
          12      A.      Mr. Epps.
          13      Q.      Okay. Good enough.
          14      And I know there were more than one meeting,
          15      but I believe there was one particular meeting


                            Plaintiffs’ First Amended Complaint – Page 11


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 11 of 43 PageID #: 941
          16      where there was a decision made as to doing the
          17      controlling access part to the festival area.
          18      Do you remember any other meetings in that
          19      regard as far as controlling access to the festival
          20      area you had with the City and with the City
          21      attorney?
          22      A.       I believe it was reiterated at meetings.     You
          23      know, other meetings, the same point that had been
          24      brought up, but just again reiterating that point.
          25      Q.       Okay. The one you just mentioned a moment
          1       ago?
          2       A.       Yes.
          3       Q.       Okay. But there was no addition as far as
          4       saying something like: We’ve now done this
          5       research; here’s our legal authority for this; this
          6       case tells us we can do this? You don’t remember
          7       any discussion like that?
          8       A.       There was discussion about, again, First
          9       Amendment rights of all individuals, and that we
          10      were expressing our First Amendment rights by having
          11      the event and that other people had the right to
          12      disagree with this.      And that was -- led into the
          13      idea of the protestors having a designated area
          14      inside the festival grounds.
          15      Q.       Okay. And do you remember that -- in any of
          16      the subsequent meetings or near the end of the time
          17      of the meetings, but then the festival is about to
          18      start, that people with divergent viewpoints could,
          19      in fact, be in the festival area as well?
          20      A.       Yes. As long as they weren’t being
          21      disruptive, or harassing, or threatening our
          22      attendees.
          23      Q.       Okay. Was that said by the City attorney's
          24      office; do you remember?
          25      A.       It was.

   Deposition of TriPride on 071420, p. 4, line 7 - p. 6, line 25.

          64.     During the City’s 30(b)(6) deposition on June 26, 2020, the City’s witness,

   Captain Brian Rice, testified the only reason the City gave TRIPRIDE control was security.

          10      Q.     Persons with various expressive messages
          11      could walk throughout the event area, correct?


                             Plaintiffs’ First Amended Complaint – Page 12


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 12 of 43 PageID #: 942
          12      A.      Yes, sir.
          13      Q.      Persons with expressive messages could
          14      express those messages in Founders Park, correct?
          15      A.      Yes. I suppose so, yes, sir.
          16      Q.      Okay. So did the City limit the expressive
          17      messages of anyone?
          18      A.      No. And again, the expressive messages was
          19      not really even a thought going into this. It was
          20      based on security.

   Deposition of Brian Rice as City’s 30(b)(6) witness on 062620, p. 34, lines 10-20.

          65.     During the City’s 30(b)(6) deposition on June 26, 2020, the City’s witness,

   Captain Brian Rice, testified the City’s Police Department would not comply with a request from

   TRIPRIDE to remove someone based on their expressive message. Deposition of Brian Rice as

   City’s 30(b)(6) witness on 062620, p. 35, lines 15-19.

          66.     During the City’s 30(b)(6) deposition on June 26, 2020, the City’s witness,

   Captain Brian Rice, testified that no one would be removed unless they were a security threat.

   Deposition of Brian Rice as City’s 30(b)(6) witness on 062620, p. 32, lines 10-24.

       TRIPRIDE claims the City allowed it to regulate “hate speech” at the Special Event

          67.     TRIPRIDE’s President testified “hate speech” could be a reason TRIPRIDE

   would demand someone be removed on September 15, 2018.

          68.     TRIPRIDE’s President testified “hate speech” could have many different

   interpretations for many different people.

          69.     TRIPRIDE’s President testified “hate speech” would be interpreted differently by

   him as compared to other TRIPRIDE representatives present on September 15, 2018, and each

   person could decide whether to demand someone be removed.




                            Plaintiffs’ First Amended Complaint – Page 13


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 13 of 43 PageID #: 943
          70.       TRIPRIDE’s President testified an example of “hate speech” he witnessed on

   September 15, 2018, was some “preachers” on a sidewalk inside the Festival area displaying a

   sign stating “God Hates Fags.”

          71.       On September 15, 2018, Plaintiffs did not carry or display any signs inside the

   Festival area.

          72.       TRIPRIDE’s President testified he witnessed a “heated” exchange inside

   Founder’s Park during the Festival on September 15, 2018, between two people with opposite

   viewpoints, but did not request anyone be removed because the individuals were simply

   expressing their distinct positions on LGBT issues.

          7         Q.      These individuals that you say were outside
          8         the Founder -- the festival -- you say that -- would
          9         they have been allowed to go into the festival area?
          10        A.      Not doing what they were doing.
          11        Q.      Not doing what they were doing.
          12        What could they do if they went in there?
          13        A.      They could have civil conversations with
          14        people without going through the majority of the
          15        name-calling, belittling, harassment; if they had
          16        just civil discussions. And if they disagreed on
          17        their viewpoints, that would be fine.
          18        Q.      Okay.
          19        A.      In fact, I had an experience where that -- at
          20        the event where that happened.
          21        Q.      That did happen?
          22        A.      It did.
          23        Q.      Okay. And that person was allowed to express
          24        their viewpoint.
          25        Was it against LGBT or –
          1         A.      That’s correct.
          2         Q.      Do you know who that person was?
          3         A.      I don’t.
          4         Q.      Okay. But somebody, during the event that
          5         day did that?
          6         A.      Yes. I witnessed that.
          7         Q.      You witnessed it.


                              Plaintiffs’ First Amended Complaint – Page 14


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 14 of 43 PageID #: 944
          8       And did anyone with TriPride ask for them to
          9       be removed?
          10      A.      No. I was the person that was called to the
          11      area. And when I got there, it was this one
          12      gentleman. The discussion with the gentleman was
          13      heated, but there was no name calling. It was
          14      respectful dialogue back and forth.
          15      The police actually asked me if I wanted him
          16      to be removed, and I said no. He was not being
          17      disruptive in my opinion. They were just
          18      expressing different viewpoints. And so he stayed
          19      in the festival.

   Deposition of Kenn Lyon on 070120, p. 4, line 7 - p. 5, line 19.

                         The City establishes security at the Special Event

          73.     Captain Brian Rice was the City’s Incident Commander for the Special Event on

   September 15, 2018.

          74.     During Captain Brian Rice’s deposition, he clarified the Parade and Festival were

   typically referred to in the larger geographic area as the TRIPRIDE “event” area. The Parade and

   Festival were both conducted in the “event” area. After the Parade concluded, the “event” area

   was reduced in size and some of the streets that had been closed under the Parade permit were

   opened to vehicular traffic. The reduced “event” area then became the “Festival” area, which

   included Founder’s Park, the nearby Pavilion, and the streets and sidewalks inside the “Festival”

   area which remained open to all pedestrians on September 15, 2018.

          75.     The City managed all the security for the TRIPRIDE “event” area (encompassing

   the Parade and Festival) on September 15, 2018.

          76.     Other non-City law enforcement agencies were utilized for security, under the

   supervision of the City, for the TRIPRIDE “event” area on September 15, 2018.




                            Plaintiffs’ First Amended Complaint – Page 15


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 15 of 43 PageID #: 945
          77.     The City created entry points for the “event” area so that all persons would be

   screened and bags would be checked prior to entering the “event” area.

          78.     The City did not establish any additional security screening prior to persons

   entering the Festival area and/or Founder’s Park.

                           The City trains for security at the Special Event

          79.     The City improperly instructed officers, prior to the beginning of the Festival on

   September 15, 2018, that TRIPRIDE had the authority to exclude whomever it chose from the

   Festival area, including Founder’s Park.

          80.     The City failed to properly train and/or instruct officers, prior to the beginning of

   the Festival on September 15, 2018, that TRIPRIDE had the authority to exclude people from the

   Festival area only if the person was a security threat.

          81.     The City failed to properly train and/or instruct officers, prior to the beginning of

   the Festival on September 15, 2018, that TRIPRIDE did not have the authority to exclude people

   from the Festival area for the reason a person was expressing a message contrary to TRIPRIDE’s

   message.

          82.     On September 15, 2018, pursuant to the City’s security plan, TRIPRIDE was to

   assign one or more TRIPRIDE employees at the security checkpoints set up by the City at the

   perimeter of the “event” area.

          83.     On September 15, 2018, TRIPRIDE did not post any employee(s) at the security

   checkpoints set up by the City at the perimeter of the “event” area.




                             Plaintiffs’ First Amended Complaint – Page 16


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 16 of 43 PageID #: 946
                       Defendant Threatens to Arrest Plaintiffs Under the Policy

           84.     On September 15, 2018, Plaintiffs passed through the City’s security checkpoint

   in order to enter the public park, public sidewalks and public streets that were open to the public.

           85.     On September 15, 2018, Plaintiffs were exercising their constitutional rights to

   freedom of speech and free exercise of religion by peacefully sharing their Christian message.

           86.     On September 15, 2018, Plaintiffs were exercising their constitutional rights to

   freedom of speech and free exercise of religion by peacefully sharing their Christian message

   while on a public sidewalk and while in a public park in the City.

           87.     On September 15, 2018, the public sidewalk and public park where Plaintiffs

   were located were open to the public.

           88.     On September 15, 2018, Plaintiffs were not being disruptive, harassing, or

   threatening to any person.

           89.     On September 15, 2018, Plaintiffs did not interfere with the Festival, any Festival-

   related activity, or any person’s ability to participate in or enjoy the Festival or any Festival-

   related activity.

           90.     During Captain Brian Rice’s deposition on June 25, 2020, he testified that none of

   the Plaintiffs had interfered with the Parade or the Festival.

           91.     On September 15, 2018, Plaintiffs attempted to peacefully discuss their message

   one-on-one within Founder’s Park.

           92.     On September 15, 2018, Plaintiffs attempted to peacefully walk through

   Founder’s Park sharing their message one-on-one with others.




                             Plaintiffs’ First Amended Complaint – Page 17


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 17 of 43 PageID #: 947
          93.     On September 15, 2018, Plaintiffs did not use any amplification while peacefully

   attempting to walk through Founder’s Park sharing their message one-on-one with others.

          94.     On September 15, 2018, the City’s officers directed the Plaintiffs to leave

   Founder’s Park while Plaintiffs were peacefully attempting to walk through Founder’s Park

   sharing their message one-on-one with others.

          95.     On September 15, 2018, the City’s officers removed the Plaintiffs from Founder’s

   Park while Plaintiffs were peacefully attempting to walk through Founder’s Park sharing their

   message one-on-one with others.

          96.     On September 15, 2018, the City’s officers removed the Plaintiffs from Founder’s

   Park while Plaintiffs were peacefully attempting to walk through Founder’s Park sharing their

   message one-on-one with others and the City’s officers stated that Plaintiffs could not reenter

   Founder’s Park during the Festival.

          97.     On September 15, 2018, the City’s officers removed the Plaintiffs from Founder’s

   Park while Plaintiffs were peacefully attempting to walk through Founder’s Park sharing their

   message one-on-one with others and the City’s officer stated that Plaintiffs could not move from

   the location on the sidewalk outside Founder’s Park they had been directed to remain during the

   Festival.

          98.     On September 15, 2018, the City’s officer, Lieutenant Peters, told Plaintiffs that if

   they reentered Founder’s Park the Festival organizers “would tell us that they don’t want you

   there, you would be asked to leave; once you left you’re fine; if you went back in then you could

   be cited.”




                            Plaintiffs’ First Amended Complaint – Page 18


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 18 of 43 PageID #: 948
          99.     On September 15, 2018, the City’s officer, Lieutenant Peters, told Plaintiffs “y’all

   have already been told you’re not welcomed over there . . . so, you can’t go over there.”

          100.    On September 15, 2018, the City’s officer, Lieutenant Peters, told Plaintiffs “you

   will be arrested if you go over there.”

          101.    On September 15, 2018, the City’s officer, Lieutenant Peters, stated Plaintiffs

   were required to move outside of Founder’s Park.

          102.    On September 15, 2018, the City’s officer, Thomas Dillard, told Plaintiffs: “Back

   up, on the sidewalk. They got this rented.”

          103.    On September 15, 2018, the City’s officer, Sergeant Sparks, told Plaintiffs “on

   this side of the sidewalk has [sic] been rented by a private company.”

          104.    On September 15, 2018, the City’s officer, Sergeant Sparks, told Plaintiffs “So

   now they want you out of their park.”

          105.    On September 15, 2018, the City’s officer, Sergeant Sparks, told Plaintiffs that the

   Festival organizers’ permit allowed them to decide who they did not want in the Festival.

          106.    On September 15, 2018, the City’s officer, Sergeant Shepard, told Plaintiffs “you

   guys have already been warned not to be back on the property.”

          107.    On September 15, 2018, the City’s officer, Sergeant Shepard, referred to

   Founder’s Park as “their property,” referring to the Festival organizers.

          108.    On September 15, 2018, the City’s officer, Sergeant Hodges, told Plaintiffs that

   they could not stand on the sidewalk outside the “event” area because the “event” area was

   “designated for” the Festival organizers.




                             Plaintiffs’ First Amended Complaint – Page 19


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 19 of 43 PageID #: 949
          109.    On September 15, 2018, the City’s officer, Sergeant Hodges, told Plaintiffs they

   could not bring their signs into the “event” area.

          110.    The City’s Incident Commander for the Special Event on September 15, 2018,

   was Capitan Brian Rice.

          111.    In his position of deployment on September 15, 2018, Capitan Brian Rice had

   supervisory decision-making authority on the scene for the City.

          112.    In his position of deployment on September 15, 2018, Capitan Brian Rice had

   supervisory decision-making authority on the scene for the City for interpreting and enforcing

   the Policy and the City’s policies, practices, and procedures against Plaintiffs.

          113.    In his position of deployment on September 15, 2018, a TRIPRIDE representative

   requested that the City’s officers remove Plaintiffs from the public sidewalk outside Founder’s

   Park where the City’s officer had previously directed Plaintiffs to remain after being removed

   from Founder’s Park. Capitan Brian Rice denied TRIPRIDE’s request because he determined

   Plaintiffs were not disrupting the Festival.

          114.    On September 15, 2018, the City’s officers, agents, and employees threatened to

   arrest Plaintiffs pursuant to the policies, practices, and customs adopted and approved by the City

   to train its officers, agents, and employees for interpreting, enforcing, and applying the Policy,

   and conducted themselves pursuant to the training provided by the City.

          115.    On September 15, 2018, the City’s officers, agents, and employees threatened to

   arrest Plaintiffs based upon the Special Event permit granted to TRIPRIDE by the City.




                             Plaintiffs’ First Amended Complaint – Page 20


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 20 of 43 PageID #: 950
           116.     On September 15, 2018, the City was aware that Plaintiffs could no longer engage

   in Plaintiffs’ freedom of speech and free exercise of religion at that time and location if Plaintiffs

   were placed under arrest.

           117.     On September 15, 2018, the City was aware that the known and obvious

   consequence of the actions of enforcing the Policy on September 15, 2018, would silence

   Plaintiffs’ freedom of speech and free exercise of religion.

           118.     As a direct and proximate result of the threats of arrest and enforcement of the

   Policy pursuant to the policies, practices, and customs adopted and approved by the City,

   Plaintiffs forfeited their constitutionally-protected activities due to fear of arrest and

   incarceration.

                                 Plaintiffs’ Attempt to Avoid Litigation

           119.     On October 8, 2018, counsel for Plaintiffs sent a letter to the City to avoid

   litigation and reach an amicable resolution of the issues.

           120.     The City has never responded to that letter.

                                      GENERAL ALLEGATIONS

           121.     The City and/or its agents, in concert with others, knowingly, willfully, and

   intentionally acted to prohibit Plaintiffs from engaging in constitutionally-protected conduct in a

   traditional public forum.

           122.     As a direct and proximate result of the prior enforcement of the Policy, and the

   City’s policy, practice, or procedure, Plaintiffs are forfeiting their constitutionally-protected

   activities due to fear of arrest, incarceration, and fines.




                               Plaintiffs’ First Amended Complaint – Page 21


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 21 of 43 PageID #: 951
           123.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were unconstitutionally denied

   the right to exercise their freedom of speech.

           124.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were unconstitutionally denied

   the right to the free exercise of their religion.

           125.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were unconstitutionally denied

   the right to due process.

           126.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were unconstitutionally denied

   the right to the equal protection of the laws.

           127.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were threatened with citation.

           128.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were threatened with arrest.

           129.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were publicly humiliated.

           130.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, Plaintiffs were publicly embarrassed.

           131.    The enforcement of the Policy, and the City’s policy, practice, or procedure, and

   the City’s officers’, agents’, and employees’ actions under color of state law on September 15,



                               Plaintiffs’ First Amended Complaint – Page 22


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 22 of 43 PageID #: 952
   2018, have deprived, and continue to deprive, Plaintiffs of their constitutional rights as Plaintiffs

   are currently chilled in the exercise of those rights.

           132.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, and the City’s officers’, agents’, and

   employees’ actions under color of state law, Plaintiffs fear future arrest and incarceration when

   exercising their constitutional rights.

           133.    As a direct and proximate result of the enforcement of the Policy, and the City’s

   policy, practice, or procedure, on September 15, 2018, and the City’s officers’, agents’, and

   employees’ actions under color of state law, Plaintiffs are uncertain and unsure of their ability to

   exercise their constitutional rights.

           134.    Plaintiffs have been damaged by the deprivation of their rights guaranteed by the

   United States Constitution and Tennessee’s Religious Freedom Restoration Act of 2009, Title 4,

   Chapter 21, Part 11, C.A. § 4-21-1101.

           135.    As interpreted and enforced, Plaintiffs’ manner of expressing their constitutional

   rights is prohibited by the Policy and the City’s policy, practice, or procedure.

           136.    Plaintiffs are uncertain whether they will be arrested and incarcerated in the future

   while attempting to exercise their constitutional rights within the City.

           137.    The threat of future arrests and incarceration is both great and immediate.

           138.    The future impingement of Plaintiffs’ rights is an absolute certainty unless and

   until this Court grants the injunctive relief requested herein.

           139.    Plaintiffs’ constitutional rights have been discouraged to the point that Plaintiffs

   fear arrest and incarceration while exercising their constitutional and civil rights.



                             Plaintiffs’ First Amended Complaint – Page 23


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 23 of 43 PageID #: 953
           140.     Plaintiffs wish to continue exercising their constitutional rights, and have specific

   and concrete intentions to continue engaging in the exercise of their constitutional rights,

   including activities prohibited by the Policy and by the City’s policy, practice, or procedure, as

   interpreted and enforced, but they are fearful of being arrested and incarcerated for exercising

   their constitutional and civil rights.

           141.     The violations of Plaintiffs’ constitutional rights alleged herein have caused, and

   will continue to cause, Plaintiffs to suffer extreme hardship, both actual and impending;

   irreparable injury; and damage.

           142.     Plaintiffs currently suffer from the denial of rights guaranteed by the United

   States Constitution because of the actions taken under color of law.

           143.     There is a substantial likelihood that Plaintiffs will prevail on the merits in this

   case because the enforcement of the Policy, and the City’s policy, practice, or procedure, and the

   actions under color of state law, constitute an abridgement of Plaintiffs’ constitutional rights and

   a violation of Tennessee’s Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part

   11, C.A. § 4-21-1101.

           144.     The harm to Plaintiffs outweighs any subjective harm to the City.

           145.     The public interest is benefited when constitutional and civil rights are protected

   by the Courts.

           146.     The enforcement of the Policy and the City’s customs, policies, and practices, and

   the actions under color of state law, deprived Plaintiffs of their right to freedom of speech and

   the free exercise of religion protected under the United States Constitution and Tennessee’s

   Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101.



                              Plaintiffs’ First Amended Complaint – Page 24


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 24 of 43 PageID #: 954
          147.    The City acted without reasonable cause and without due care in causing the

   deprivation of Plaintiffs’ rights to freedom of speech and the free exercise of religion protected

   under the United States Constitution and Tennessee’s Religious Freedom Restoration Act of

   2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101.

          148.    As a direct and proximate result of the actions and omissions under color of state

   law, Plaintiffs suffered the loss of Plaintiffs’ freedom of speech and free exercise of religion

   protected under the United States Constitution and Tennessee’s Religious Freedom Restoration

   Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101.

          149.    The City’s actions and omissions were performed with malice, or oppression, or

   callous or deliberate indifference, or a conscious disregard of Plaintiffs’ rights to freedom of

   speech and the free exercise of religion protected under the United States Constitution and

   Tennessee’s Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-

   21-1101.

          150.    The enforcement of the Policy and the City’s policy, practice, or procedure, and

   the City’s customs and practices, enforced under color of state law, are the moving force behind

   the violation of Plaintiffs’ rights to freedom of speech and the free exercise of religion protected

   under the United States Constitution and Tennessee’s Religious Freedom Restoration Act of

   2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101.

          151.    The enforcement of the Policy and the City’s policy, practice, or procedure, and

   the City’s customs and practices, enforced under color of state law, operate to unconstitutionally

   limit, ban, and censor Plaintiffs’ rights to freedom of speech and the free exercise of religion




                             Plaintiffs’ First Amended Complaint – Page 25


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 25 of 43 PageID #: 955
   protected under the United States Constitution and Tennessee’s Religious Freedom Restoration

   Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101.

           152.      The City had a duty at all times mentioned herein to implement and enforce

   policies and procedures to adequately supervise and adequately train officials, agents, and

   employees so as to prevent the constitutional violations and the violation of Tennessee’s

   Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101, as

   alleged herein.

           153.      The City failed to implement and enforce policies and procedures to adequately

   supervise and adequately train officials, agents, and employees so as to prevent the constitutional

   violations and the violation of Tennessee’s Religious Freedom Restoration Act of 2009, Title 4,

   Chapter 21, Part 11, C.A. § 4-21-1101, as alleged herein.

           154.      The City’s actions and omissions regarding the failure to adequately train

   officials, agents, and employees so as to prevent the constitutional violations alleged herein

   exhibit deliberate indifference toward Plaintiffs’ rights to freedom of speech and the free

   exercise of religion protected under the United States Constitution and Tennessee’s Religious

   Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101.

           155.      Plaintiffs have satisfied all conditions precedent to bringing this action.

           156.      Plaintiffs are entitled to recover reasonable attorneys’ fees and costs from

   Defendant pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. §

   1920.




                               Plaintiffs’ First Amended Complaint – Page 26


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 26 of 43 PageID #: 956
                            AS AND FOR A FIRST CAUSE OF ACTION:

                          SECTION 1983 – UNCONSTITUTIONAL POLICY
                            AS APPLIED AGAINST DEFENDANT CITY

                        THE POLICY AND DEFENDANT’S ACTIONS
                    VIOLATE THE FREEDOM OF SPEECH CLAUSE OF
             THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

             157.   The averments of paragraphs 1-156 are repeated and alleged in full force and

   effect as if repeated in their entirety herein.

             158.   The First Amendment to the United States Constitution, applied to the States

   through the Fourteenth Amendment, prohibits unconstitutionally abridging the freedom of

   speech.

             159.   As interpreted and enforced by the City, Plaintiffs’ manner of freedom of speech

   is prohibited by the Policy.

             160.   The City’s officers’, agents’, and/or employees’ actions were performed under

   color of state law in that they claimed to be performing an official duty, but their acts were

   outside the limits of lawful authority and abusive in manner, and they further acted in a way that

   misused their power, and were able to do so only because of their positions as City officials.

             161.   The City’s actions were taken with malice or reckless indifference to Plaintiffs’

   right to freedom of speech.

             162.   As applied, the Policy unconstitutionally attempts to convert the City’s streets,

   sidewalks, and parks from traditional public fora into a nonpublic forum during Special Events

   conducted in the City.

             163.   As applied, the Policy unconstitutionally limits Plaintiffs’ freedom of speech by

   forcing Plaintiffs to move out of a traditional public forum during Special Events.


                              Plaintiffs’ First Amended Complaint – Page 27


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 27 of 43 PageID #: 957
           164.       As applied, the Policy unconstitutionally imposes a burden on Plaintiffs’ and

   other individuals’ constitutional rights because it:

           a.         allows for the exercise of unbridled discretion; and,

           b.         lacks narrow tailoring, fails to achieve any legitimate government purpose,

                      and fails to leave open alternative avenues for expression; and,

           c.         bars the free speech of Plaintiffs and possibly other third-party citizens in a

                      traditional public forum.

           165.       The Policy as applied impedes Plaintiffs’ right to freedom of speech because it

   denies Plaintiffs’ right to freedom of speech and satisfies no rational, substantial, or compelling

   government interest in the least restrictive means possible.

           166.       As applied, the Policy prohibits Plaintiffs’ manner of freedom of speech.

           167.       Plaintiffs were deprived of their right under the First Amendment to engage in

   freedom of speech activities prohibited by the Policy as applied.

           168.       Plaintiffs have been, and continue to be, deprived of their right under the First

   Amendment to engage in freedom of speech.

           169.       Plaintiffs have suffered injuries and damages as a result of the City’s deprivation

   of their rights, including but not limited to mental and emotional distress, impairment of

   reputation, personal humiliation, and other tangible and intangible harms that would not exist but

   for the City’s actions and/or omissions, and these harms are reasonably certain to be experienced

   into the future.




                                Plaintiffs’ First Amended Complaint – Page 28


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 28 of 43 PageID #: 958
           WHEREFORE, Plaintiffs respectfully request that this Court grant the relief requested

   hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

   circumstances.

                           AS AND FOR A SECOND CAUSE OF ACTION:

                  SECTION 1983 – UNCONSTITUTIONAL POLICY AS APPLIED
                                AGAINST DEFENDANT CITY

                      THE POLICY AND DEFENDANT’S ACTIONS
                     VIOLATE THE FREE EXERCISE CLAUSE OF
           THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

           170.     The averments of paragraphs 1-156 are repeated and alleged in full force and

   effect as if repeated in their entirety herein.

           171.     The First Amendment to the United States Constitution, applied to the States

   through the Fourteenth Amendment, prohibits unconstitutionally abridging the free exercise of

   religion.

           172.     Plaintiffs have a personal belief in the Biblical mandate to spread the Gospel of

   Jesus Christ, and Plaintiffs engage in activities, for the purpose of spreading the Gospel of Jesus

   Christ, that are prohibited by the Policy, as interpreted and enforced by Defendant.

           173.     The Bible instructs believers to share the Gospel of Jesus Christ with others, and

   Plaintiffs rely on the Bible to guide their words and actions.

           174.     As interpreted and enforced by the City, Plaintiffs’ manner of free exercise of

   religion is prohibited by the Policy.

           175.     The City’s officers’, agents’, and/or employees’ actions were performed under

   color of state law in that they claimed to be performing an official duty, but their acts were




                              Plaintiffs’ First Amended Complaint – Page 29


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 29 of 43 PageID #: 959
   outside the limits of lawful authority and abusive in manner, and they further acted in a way that

   misused their power, and were able to do so only because of their positions as City officials.

           176.    The City’s actions were done with malice or reckless indifference to Plaintiffs’

   right to the free exercise of religion.

           177.    The City’s enforcement requires Plaintiffs to censor their religious speech and

   imposes a substantial burden on Plaintiffs that is not imposed on other individuals.

           178.    By forcing Plaintiffs to choose between abandoning their religious beliefs in order

   to gain access to speech in the City’s Public Spaces, and, alternatively, abiding by their religious

   beliefs only to be arrested, cited, and fined, the City has imposed a substantial burden on

   Plaintiffs’ sincerely-held religious beliefs and the exercise of their religion.

           179.    As applied, the Policy unconstitutionally attempts to convert the City’s streets,

   sidewalks, and parks from traditional public fora into a nonpublic forum during Special Events

   conducted in the City.

           180.    As applied, the Policy unconstitutionally limits Plaintiffs’ free exercise of religion

   by forcing Plaintiffs to move out of a traditional public forum during Special Events.

           181.    As applied, the Policy unconstitutionally imposes a burden on Plaintiffs’ and

   other individuals’ constitutional rights because it:

           a.      allows for the exercise of unbridled discretion; and,

           b.      lacks narrow tailoring, fails to achieve any legitimate government purpose,

                   and fails to leave open alternative avenues for expression; and,

           c.      bars the free exercise of religion of Plaintiffs and possibly other third-party

                   citizens in a traditional public forum.



                              Plaintiffs’ First Amended Complaint – Page 30


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 30 of 43 PageID #: 960
             182.     The Policy as applied impedes Plaintiffs’ right to the free exercise of religion

   because it denies Plaintiffs’ right to the free exercise of religion and satisfies no rational,

   substantial, or compelling government interest in the least restrictive means possible.

             183.     As applied, Plaintiffs’ manner of free exercise of religion is prohibited by the

   Policy.

             184.     Plaintiffs were deprived of their right under the First Amendment to engage in

   free exercise of religion activities prohibited by the Policy as applied.

             185.     Plaintiffs have been, and continue to be, deprived of their right under the First

   Amendment to engage in the free exercise of religion.

             186.     Plaintiffs have suffered injuries and damages as a result of the City’s deprivation

   of their rights, including but not limited to mental and emotional distress, impairment of

   reputation, personal humiliation, and other tangible and intangible harms that would not exist but

   for the City’s actions and/or omissions, and these harms are reasonably certain to be experienced

   into the future.

             WHEREFORE, Plaintiffs respectfully request that this Court grant the relief requested

   hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

   circumstances.




                                Plaintiffs’ First Amended Complaint – Page 31


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 31 of 43 PageID #: 961
                            AS AND FOR A THIRD CAUSE OF ACTION:

                  SECTION 1983 – UNCONSTITUTIONAL POLICY AS APPLIED
                                AGAINST DEFENDANT CITY

                   THE POLICY AND DEFENDANT’ ACTIONS VIOLATE THE
                  DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT
                         TO THE UNITED STATES CONSTITUTION

           187.    The averments of paragraphs 1-156 are repeated and alleged in full force and

   effect as if repeated in their entirety herein.

           188.    The Fourteenth Amendment to the United States Constitution prohibits

   unconstitutionally abridging the Freedom of Speech and/or the Free Exercise of Religion.

           189.    The City’s actions, policies, and practices, and failure to adequately supervise and

   adequately train the City’s officials, agents, and employees, and the resultant enforcement as

   alleged herein, lack sufficient objective standards to curtail the discretion of the City’s officials

   and police officers. This provides the City and its officials, agents, and employees the

   opportunity to enforce speech restrictions in an ad hoc, arbitrary, and discriminatory manner.

           190.    The City’s actions, policies, and practices unconstitutionally impose a burden on

   Plaintiffs’ and other individuals’ constitutional rights because they:

           a.      allow for the exercise of unbridled discretion; and,

           b.      lack narrow tailoring, fail to achieve any legitimate government purpose,

                   and fail to leave open alternative avenues for expression; and,

           c.      bar the free speech and free exercise of religion of Plaintiffs and possibly other

                   third-party citizens in a traditional public forum.

           191.    Plaintiffs were deprived of their constitutional rights prohibited by the City’s

   Policy as interpreted and enforced by the City.


                              Plaintiffs’ First Amended Complaint – Page 32


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 32 of 43 PageID #: 962
           192.       The City’s actions, policies, and practices unconstitutionally restrict and prohibit

   Plaintiffs’ rights under the First Amendment to engage in Freedom of Speech and Free Exercise

   of Religion activities.

           193.       The City’s actions, policies, and practices are unconstitutionally overbroad and

   are not narrowly tailored to address the City’s interests, thereby allowing the City’s agents and

   employees to unconstitutionally restrict and prohibit Plaintiffs’ right, and those of the general

   public, to engage in Freedom of Speech and Free Exercise of Religion activities otherwise

   protected under the First Amendment.

           194.       Plaintiffs were deprived of their right to engage in Freedom of Speech and Free

   Exercise of Religion activities prohibited by the Policy as interpreted and enforced by the City.

           195.       Plaintiffs have been, and continue to be, deprived of their right to engage in

   Freedom of Speech and Free Exercise of Religion activities.

           196.       Plaintiffs have suffered injuries and damages as a result of the City’s deprivation

   of their rights, including but not limited to mental and emotional distress, impairment of

   reputation, personal humiliation, and other tangible and intangible harms that would not exist but

   for the City’s actions and/or omissions, and these harms are reasonably certain to be experienced

   into the future.

           WHEREFORE, Plaintiffs respectfully request that this Court grant the relief requested

   hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

   circumstances.




                                Plaintiffs’ First Amended Complaint – Page 33


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 33 of 43 PageID #: 963
                          AS AND FOR A FOURTH CAUSE OF ACTION:

                    THE POLICY AS APPLIED AGAINST DEFENDANT CITY

                     THE POLICY AND DEFENDANT’S ACTIONS
           VIOLATE TENNESSEE’S RELIGIOUS FREEDOM RESTORATION ACT

           197.    The averments of paragraphs 1-156 are repeated and alleged in full force and

   effect as if repeated in their entirety herein.

           198.    Tennessee’s Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part

   11, C.A. § 4-21-1101, prohibits the City from substantially burdening Plaintiffs’ religious

   exercise absent the City bringing forth evidence that the burden upon Plaintiffs satisfies a

   compelling government interest in the least restrictive means possible.

           199.    Plaintiffs share a personal belief and mandate to spread the Gospel of Jesus Christ

   and Plaintiffs, as individuals and as associates, engage in activities, for the purpose of spreading

   the Gospel of Jesus Christ, that are prohibited by the Policy as interpreted and enforced by the

   City.

           200.    The Bible instructs believers to share the Gospel of Jesus Christ with others, and

   Plaintiffs rely on the Bible to guide their words and actions.

           201.    As interpreted and enforced by the City, Plaintiffs’ manner of free exercise of

   religion is prohibited by the Policy.

           202.    Plaintiffs sought, and continue to seek, to discuss issues from a religious

   perspective, to distribute religious literature, to display signs, and to engage in religious speech

   through sharing their faith.

           203.    The City’s enforcement requires Plaintiffs to censor their religious speech and

   imposes a burden on Plaintiffs that is not imposed on other individuals.


                              Plaintiffs’ First Amended Complaint – Page 34


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 34 of 43 PageID #: 964
             204.   By forcing Plaintiffs to choose between abandoning their religious beliefs in order

   to gain access to speech in the City’s Public Spaces, and, alternatively, abiding by their religious

   beliefs only to be arrested, cited, and/or fined, the City has imposed a substantial burden on

   Plaintiffs’ sincerely held religious beliefs and the exercise of their religion.

             205.   As applied, the Policy attempts to convert the City’s streets, sidewalks, and parks

   from traditional public fora into a nonpublic forum during Special Events conducted in the City.

             206.   As applied, the Policy limits Plaintiffs’ free exercise of religion by forcing

   Plaintiffs to move out of a traditional public forum during Special Events.

             207.   As applied, the Policy imposes a burden on Plaintiffs’ and other individuals’

   constitutional rights because it:

             a.     allows for the exercise of unbridled discretion; and,

             b.     lacks narrow tailoring, fails to achieve any legitimate government purpose,

                    and fails to leave open alternative avenues for expression; and,

             c.     bars the free exercise of religion of Plaintiffs and possibly other third-party

                    citizens in a traditional public forum.

             208.   The Policy as applied impedes Plaintiffs’ right to the free exercise of religion

   because it denies Plaintiffs’ right to the free exercise of religion and satisfies no rational,

   substantial, or compelling government interest in the least restrictive means possible.

             209.   As applied, Plaintiffs’ manner of free exercise of religion is prohibited by the

   Policy.




                              Plaintiffs’ First Amended Complaint – Page 35


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 35 of 43 PageID #: 965
           210.       Plaintiffs were deprived of their right under Tennessee’s Religious Freedom

   Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101, to engage in free

   exercise of religion activities prohibited by the Policy as applied.

           211.       Plaintiffs have been, and continue to be, deprived of their right under Tennessee’s

   Religious Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101, to

   engage in the free exercise of religion.

           212.       Plaintiffs have suffered injuries and damages as a result of the City’s deprivation

   of their rights, including but not limited to mental and emotional distress, impairment of

   reputation, personal humiliation, and other tangible and intangible harms that would not exist but

   for the City’s actions and/or omissions, and these harms are reasonably certain to be experienced

   into the future.

           WHEREFORE, Plaintiffs respectfully request that this Court grant the relief requested

   hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

   circumstances.

                                       DEMAND FOR JURY TRIAL

           Plaintiffs request a trial by jury of all issues so triable.

                                           PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully pray for judgment as follows:

   AS TO COUNT I:

           1.         That this Court assume jurisdiction of this matter; and,

           2.         That this Court issue a preliminary and permanent injunction restraining and

                      enjoining Defendant, and all persons acting in concert or participating with


                                Plaintiffs’ First Amended Complaint – Page 36


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 36 of 43 PageID #: 966
              Defendant, from enforcing the City’s Special Event Policy, Procedure and

              Application in the manner it was enforced against Plaintiffs on September 15,

              2018; and,

        3.    That this Court issue the requested injunctive relief without a condition of bond or

              other security; and,

        4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

              to determine Plaintiffs’ and Defendant’s rights and duties regarding enforcement

              of the City’s Special Event Policy, Procedure and Application; and,

        5.    That this Court enter a judgment and decree declaring that Defendant’s

              enforcement, interpretation, and application of the City’s Special Event Policy,

              Procedure and Application, in the manner it was enforced against Plaintiffs on

              September 15, 2018, violated Plaintiffs’ right to freedom of speech; and,

        6.    That this Court adjudge, decree, and declare the rights and other legal relations

              with the subject matter here in controversy, in order that such declaration shall

              have the force and effect of final judgment; and,

        7.    That this Court grant Plaintiffs an award of nominal and/or compensatory

              damages against Defendant; and,

        8.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

              Orders; and,

        9.    That this Court award Plaintiffs’ costs and reasonable attorneys’ fees pursuant to

              42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

              other applicable law; and,



                        Plaintiffs’ First Amended Complaint – Page 37


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 37 of 43 PageID #: 967
        10.    That this Court grant Plaintiffs such other and further relief as may be just and

              proper.

   AS TO COUNT II:

        1.    That this Court assume jurisdiction of this matter; and,

        2.    That this Court issue a preliminary and permanent injunction restraining and

              enjoining Defendant, and all persons acting in concert or participating with

              Defendant, from enforcing the City’s Special Event Policy, Procedure and

              Application in the manner it was enforced against Plaintiffs on September 15,

              2018; and,

        3.    That this Court issue the requested injunctive relief without a condition of bond or

              other security; and,

        4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

              to determine Plaintiffs’ and Defendant’s rights and duties regarding enforcement

              of the City’s Special Event Policy, Procedure and Application; and,

        5.    That this Court enter a judgment and decree declaring that Defendant’s

              enforcement, interpretation, and application of the City’s Special Event Policy,

              Procedure and Application, in the manner it was enforced against Plaintiffs on

              September 15, 2018, violated Plaintiffs’ right to the free exercise of religion; and,

        6.    That this Court adjudge, decree, and declare the rights and other legal relations

              with the subject matter here in controversy, in order that such declaration shall

              have the force and effect of final judgment; and,




                        Plaintiffs’ First Amended Complaint – Page 38


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 38 of 43 PageID #: 968
        7.    That this Court grant Plaintiffs an award of nominal and/or compensatory

              damages against Defendant; and,

        8.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

              Orders; and,

        9.    That this Court award Plaintiffs’ costs and reasonable attorneys’ fees pursuant to

              42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

              other applicable law; and,

        10.   That this Court grant Plaintiffs such other and further relief as may be just and

              proper.

   AS TO COUNT III:

        1.    That this Court assume jurisdiction of this matter; and,

        2.    That this Court issue a preliminary and permanent injunction restraining and

              enjoining Defendant, and all persons acting in concert or participating with

              Defendant, from enforcing the City’s Special Event Policy, Procedure and

              Application in the manner Defendant enforced it against Plaintiffs on September

              15, 2018; and,

        3.    That this Court issue the requested injunctive relief without a condition of bond or

              other security; and,

        4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

              to determine Plaintiffs’ and Defendant’s rights and duties regarding enforcement

              of the City’s Special Event Policy, Procedure and Application; and,

        5.    That this Court enter a judgment and decree declaring that Defendant’s



                        Plaintiffs’ First Amended Complaint – Page 39


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 39 of 43 PageID #: 969
              enforcement, interpretation, and application of the City’s Special Event Policy,

              Procedure and Application, in the manner it was enforced against Plaintiffs on

              September 15, 2018, violated Plaintiffs’ right to due process; and,

        6.    That this Court adjudge, decree, and declare the rights and other legal relations

              with the subject matter here in controversy, in order that such declaration shall

              have the force and effect of final judgment; and,

        7.    That this Court grant Plaintiffs an award of nominal and/or compensatory

              damages against Defendant in an amount to be determined by the trier of fact;

              and,

        8.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

              Orders; and,

        9.    That this Court award Plaintiffs’ costs and reasonable attorneys’ fees pursuant to

              42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

              other applicable law; and,

        10.   That this Court grant Plaintiffs such other and further relief as may be just and

              proper.

   AS TO COUNT IV:

        1.    That this Court assume jurisdiction of this matter; and,

        2.    That this Court issue a preliminary and permanent injunction restraining and

              enjoining Defendant, and all persons acting in concert or participating with

              Defendant, from enforcing the City’s Special Event Policy, Procedure and




                        Plaintiffs’ First Amended Complaint – Page 40


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 40 of 43 PageID #: 970
              Application in the manner it was enforced against Plaintiffs on September 15,

              2018; and,

        3.    That this Court issue the requested injunctive relief without a condition of bond or

              other security; and,

        4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

              to determine Plaintiffs’ and Defendant’s rights and duties regarding enforcement

              of the City’s Special Event Policy, Procedure and Application; and,

        5.    That this Court enter a judgment and decree declaring that Defendant’s

              enforcement, interpretation, and application of the City’s Special Event Policy,

              Procedure and Application, in the manner it was enforced against Plaintiffs on

              September 15, 2018, violated Plaintiffs’ rights under Tennessee’s Religious

              Freedom Restoration Act of 2009, Title 4, Chapter 21, Part 11, C.A. § 4-21-1101;

              and,

        6.    That this Court adjudge, decree, and declare the rights and other legal relations

              with the subject matter here in controversy, in order that such declaration shall

              have the force and effect of final judgment; and,

        7.    That this Court grant Plaintiffs an award of nominal and/or compensatory

              damages against Defendant; and,

        8.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

              Orders; and,




                        Plaintiffs’ First Amended Complaint – Page 41


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 41 of 43 PageID #: 971
         9.     That this Court award Plaintiffs’ costs and reasonable attorneys’ fees pursuant to

                Tennessee’s Religious Freedom Restoration Act of 2009, or other applicable law;

                and,

         10.    That this Court grant Plaintiffs such other and further relief as may be just and

                proper.


         Respectfully submitted this 5th day of August 2020.

   /s/ Kristin Fecteau Mosher                         Frederick H. Nelson, Esq.
   Kristin Fecteau Mosher, Esq.,                      Florida Bar No.: 0990523
   Tennessee Bar No.: 19772                           Lead Trial Counsel for Plaintiffs
   Local Counsel for Plaintiffs                       David J. Markese, Esq.
   The Law Office of Kristin Fecteau, PLLC            Florida Bar No.: 0105041
   5543 Edmonson Pike, Suite 229                      Co-counsel for Plaintiffs
   Nashville TN 37211                                 AMERICAN LIBERTIES INSTITUTE
   Telephone: (615) 496-5747                          P.O. Box 547503
   E-mail: kristin@fecteaulaw.com                     Orlando, FL 32854-7503
                                                      Telephone: (407) 786-7007
                                                      Facsimile: (877) 786-3573
                                                      E-mail: rick@ali-usa.org
                                                      E-mail: dmakese@ali-usa.org
                                                      (Admitted Pro Hac Vice)




                          Plaintiffs’ First Amended Complaint – Page 42


Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 42 of 43 PageID #: 972
                                    CERTIFICATE OF SERVICE

          I hereby certify that on August 5, 2020, a copy of the foregoing was filed electronically.

   Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

   indicated on the electronic filing receipt. All other parties will be served by regular U.S. Mail.

   Parties may access this filing through the Court’s electronic filing system.



                                                          /s/Frederick H. Nelson
                                                          Frederick H. Nelson, Esq.
                                                          Florida Bar No.: 0990523
                                                          American Liberties Institute
                                                          P.O. Box 547503
                                                          Orlando, FL 32854-7503
                                                          Telephone: (407) 786-7007
                                                          Facsimile: (877) 786-3573
                                                          E-mail: rick@ali-usa.org
                                                          (Admitted Pro Hac Vice)

                                                          Attorneys for Plaintiffs




                                                     43

Case 2:19-cv-00103-JRG-CRW Document 72 Filed 09/02/20 Page 43 of 43 PageID #: 973
